O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . : Page 1 of 1

veh

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

vy. {For Offerises Committed On or After November 1, 1987)
Carlos Daniel Barojas-Moguel . Case Number: 3:19-mj-23905
Chloe 8. Dillon
Defendant's Attorney
REGISTRATION NO, 89269298 | . 7 F | L E D
THE DEFENDANT: SEP 24 2019
&] pleaded guilty to count(s) 1 of Complaint
CLERK, U.S. DISTRICT COURT
O was found guilty to count(s) 7 SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section - Nature of Offense . . Count Number(s)
—8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s) ©
Ol Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of.

 

C] TIME SERVED rat aC days

2] Assessment: $10 WAIVED Fine: WAIVED . |
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Cl Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. ;

Tuesday, September 24, 2019
Date of Imposition of Sentence

Received £72 i Wo

DUM SS HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy . | 3:19-mj-23905

 

 
